               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ENGINUITY, LLC,                        : CIVIL ACTION NO. 1:19-CV-159
                                       :
                  Plaintiff            : (Chief Judge Conner)
                                       :
            v.                         :
                                       :
VIEGA LLC,                             :
                                       :
                  Defendant            :
______________________________________________________________________________

THE PLUMBER’S SHOP AND                 : CIVIL ACTION NO. 1:19-CV-681
ASSOCIATES, LLC, Individually          :
and on Behalf of All Others Similarly  : (Chief Judge Conner)
Situated,                              :
                                       :
                  Plaintiff            :
                                       :
            v.                         :
                                       :
VIEGA LLC,                             :
                                       :
                  Defendant            :
______________________________________________________________________________

AL’S DISCOUNT PLUMBING, LLC,           : CIVIL ACTION NO. 1:19-CV-685
Individually and on Behalf of All      :
Others Similarly Situated,             : (Chief Judge Conner)
                                       :
                  Plaintiff            :
                                       :
            v.                         :
                                       :
VIEGA LLC,                             :
                                       :
                  Defendant            :
______________________________________________________________________________
ACCURATE BACKFLOW AND                  : CIVIL ACTION NO. 1:19-CV-822
PLUMBING SERVICES, INC.,               :
and HOMESTEAD HEATING &                : (Chief Judge Conner)
PLUMBING, LLC, Individually and        :
on Behalf of All Others Similarly      :
Situated,                              :
                                       :
                  Plaintiffs           :
                                       :
            v.                         :
                                       :
VIEGA LLC,                             :
                                       :
                  Defendant            :
______________________________________________________________________________

RYAN PLUMBING, INC., and               : CIVIL ACTION NO. 1:19-CV-826
AIRIC’S HEATING & AIR                  :
CONDITIONING, INC., Individually       : (Chief Judge Conner)
and on Behalf of All Others Similarly  :
Situated,                              :
                                       :
                  Plaintiffs           :
                                       :
            v.                         :
                                       :
VIEGA LLC,                             :
                                       :
                  Defendant            :
______________________________________________________________________________

PRIME SOURCE PLUMBING &                 :   CIVIL ACTION NO. 1:19-CV-842
HEATING CORP., Individually and         :
on Behalf of All Others Similarly       :   (Chief Judge Conner)
Situated,                               :
                                        :
                  Plaintiffs            :
                                        :
            v.                          :
                                        :
VIEGA LLC,                              :
                                        :
                  Defendant             :
                                      ORDER

      AND NOW, this 15th day of July, 2019, upon consideration of the joint

application (Doc. 35) for appointment as interim co-lead class counsel and liaison

counsel for the indirect purchaser class, and it appearing that defendant concurs in

the joint application, (Doc. 37), it is hereby ORDERED that:

      1.     The joint application (Doc. 35) for appointment of interim counsel
             is GRANTED.

      2.     Lead Counsel. The following individuals shall serve as Co-Lead
             Interim Counsel for the Indirect Purchasers:

                   Fred T. Isquith
                   WOLF HALDENSTEIN ADLER FREEMAN & HERZ LLP
                   270 Madison Avenue
                   New York, NY 10016
                   (212) 545-4600

                   Elizabeth C. Pritzker
                   PRITZKER LEVINE LLP
                   180 Grand Avenue, Suite 1390
                   Oakland, CA 94612
                   (415) 692-0772

      3.     Liaison Counsel. The following individual shall serve as Liaison
             Counsel for the Indirect Purchasers:

                   Walter W. Cohen
                   OBERMAYER, REBMANN, MAXWELL, & HIPPEL, LLP
                   Suite 400
                   200 Locust Street
                   Harrisburg, PA 17101
                   (717) 221-7920

      4.     Role of Counsel. Counsel appointed in the preceding paragraphs shall
             serve the following functions:

             a.    Duties of Lead Counsel. Lead Counsel shall perform at least
                   the following functions on behalf of the Indirect Purchasers:

                   i.     Supervise all trial, pretrial, and post-trial proceedings.
     ii.     Prepare, file, and sign all pleadings, motions, and briefs
             on behalf of plaintiffs responding to such documents filed
             by the defendant.

     iii.    Designate attorneys to act as spokespersons during
             pretrial conferences and other court proceedings.

     iv.     Conduct discovery, including the retention of expert
             witnesses.

     v.      Convene meetings among plaintiffs’ counsel and appear
             on behalf of plaintiffs at court hearings and conferences.

     vi.     Prepare monthly cost reports as required by paragraph 5
             and transmit them to defendant’s counsel.

     vii.    Delegate workload among plaintiffs’ counsel.

     viii.   Negotiate and enter into stipulations with defense counsel
             with regard to all matters arising during this litigation,
             including matters such as discovery, mediation, and
             settlement negotiations.

     ix.     Retain and consult with experts.

     x.      Communicate with defense counsel and the court as
             necessary to promote efficient resolution of this matter.

b.   Duties of Liaison Counsel. Liaison Counsel shall perform at
     least the following functions:

     i.      Document Retention. Liaison Counsel shall maintain
             files of all the documents served upon them in the above-
             captioned matters. Liaison Counsel shall make such
             documents available to members of the plaintiff group
             upon reasonable request unless the documents requested
             are at a document repository.

     ii.     Substitute Lead Counsel. Unless otherwise directed
             by the court, Liaison Counsel shall attend all court
             proceedings. In the absence of Lead Counsel, the court
             will expect Liaison Counsel to assume the duties of Lead
             Counsel at any court proceeding.
           iii.   Communicate with the Court. Liaison Counsel shall be
                  responsible for communicating with the court on behalf of
                  the Indirect Purchasers as to scheduling matters.

5.   Monthly Cost Reports. Co-Lead Counsel shall prepare monthly
     cost reports summarizing all fees and expenses incurred as a result
     of this matter. Reports shall be served upon defendant’s counsel on
     or before the tenth day of each month and shall enumerate all tasks
     performed during the preceding calendar month. Reports shall list the
     number of hours expended on each task, the ordinary billing rate of
     the individual(s) responsible for it, and the total cost of its completion.
     Reports shall also include monthly and aggregate totals of all time,
     fees, and expenses incurred through the last day of the preceding
     month. The first such report shall be due on September 10, 2019.
     Reports required by this paragraph shall not be filed on the docket
     unless the court directs otherwise.

6.   Preservation of Privileges. No communication among plaintiffs’
     counsel shall be construed as a waiver of any privilege or protection
     to which the communication would otherwise be subject.




                                /S/ CHRISTOPHER C. CONNER
                                Christopher C. Conner, Chief Judge
                                United States District Court
                                Middle District of Pennsylvania
